Citation Nr: 1115061	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-15 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee instability.

2.  Entitlement to a rating in excess of 10 percent for left knee arthritis with limitation of motion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from June 1944 to November 1944.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which continued the 10 percent ratings assigned for both disabilities at issue.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's left knee instability is no more than slight.

2.  The Veteran's left knee arthritis with painful motion is manifested by extension limited to no more than 10 degrees; flexion is not limited to less than 60 degrees; and there is no subluxation, dislocated semilunar cartilage, ankylosis, or impairment of the tibia and fibula.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2010).

2.  The criteria for a rating in excess of 10 percent for left knee arthritis with painful motion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in April 2008, June 2008, and March 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Additionally, the April 2008 notice letters informed the Veteran as to disability ratings and effective dates.  Because the notice pursuant to Dingess came before the initial adjudication of the claims, the timing of the notice complied with the requirement that the notice must precede the adjudication.  Thus the Board concludes that the duty to notify has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, a VA treatment record, VA fee-basis examination reports, and private medical evidence.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative.

The Board acknowledges that the April 2008 examination was conducted almost three years ago.  Nevertheless, without evidence that the Veteran's service-connected left knee disabilities have worsened since the April 2008 medical examination, the Board is not required to remand the Veteran's claim for a new VA medical examination.  See VAOPGCPREC 11-95 (April 7, 1995).  Significantly, there is no evidence that the Veteran has been treated for symptomatology related to his service-connected left knee disability since April 2008.  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations Pertaining to Increased Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.

Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to a higher rating for his service-connected left knee instability and his service-connected left knee arthritis with painful motion.  The left knee instability is rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The left knee arthritis with painful motion is rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, and 5260.  

Under Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  Diagnostic Code 5003.  

Under Diagnostic Code 5003, arthritis established by X-ray findings is rated on the basis of limitation of motion of the affected joints.  However, when the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, arthritis is rated as 10 percent disabling when shown by X-ray evidence of the involvement of two or more major joints or two or more minor joint groups, or as 20 percent disabling when shown by X-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003.

Limitation of flexion of a leg warrants a noncompensable disability rating if flexion is limited to 60 degrees; a 10 percent disability rating if flexion limited to 45 degrees; a 20 percent disability rating if flexion is limited to 30 degrees; and a 30 percent disability rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable disability rating if extension is limited to 5 degrees; a 10 percent disability rating if extension is limited to 10 degrees; a 20 percent disability rating if extension is limited to 15 degrees; a 30 percent disability rating if extension is limited to 20 degrees; a 40 percent disability rating if extension is limited to 30 degrees; and a 50 percent disability rating if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5257 provides for assignment of a 10 percent disability rating when there is slight recurrent subluxation or lateral instability, a 20 percent disability rating when there is moderate recurrent subluxation or lateral instability, or a 30 percent disability rating for severe knee impairment with recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010).  VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).

The medical evidence of record includes private treatment records which show that the Veteran attended physical therapy beginning in August 2006 for gait abnormality that began one year earlier.  In August 2006, the Veteran's range of motion of the legs was within functional limits.  He was noted to be continuously improving from August 2006 through September 2006.  In 2007, his physical therapy focused mainly on his low back.

An April 2008 VA fee-basis examination report notes that the Veteran complained of left knee weakness, swelling, giving way, and lack of endurance.  He denied stiffness, heat, redness, locking, fatigability, and dislocation.  He described having sharp, aching, and throbbing left knee pain every day.  The pain has no precipitating factors.  It is at level 6/10.  He is not receiving treatment for his left knee and he has not had any prosthetic implants of the joint.  

On examination, gait was abnormal due to left knee dysfunction.  The left knee showed no edema, effusion, weakness, redness, heat, guarding of movement, or subluxation.  There was tenderness.  Examination revealed no locking pain, genu recurvatum, or crepitus.  Flexion was to 115 degrees and extension was to -10 degrees.  There was an additional limitation of motion after repetitive use due to pain, fatigue, weakness, lack of endurance, and pain.  There is not any additional limitation due to incoordination.  The joint function was noted to be additionally limited by 12 degrees due to these factors.  Anterior and posterior cruciate ligaments stability test was normal for the left knee.  The medial and lateral meniscus stability test of the left knee was also within normal limits.  The medial and lateral collateral ligaments stability test was abnormal.  Slight instability was shown.  The examiner diagnosed the Veteran with chronic arthritis of the left knee with instability.  The examiner noted that there is no change in the diagnosis.  The examiner opined that the knee condition affects the Veteran's daily activities and occupation upon prolonged walking and standing.

	I.  Arthritis with Limitation of Motion of the Left Knee

The Board will first address whether the Veteran is entitled to a higher rating under the diagnostic criteria pertaining to limitation of motion of the knee.  In order to receive rating higher than 10 percent under the diagnostic code for limitation of flexion, flexion must be limited to less 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  In order to receive a higher rating for limitation of extension, it must be shown that extension is limited to 15 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  The medical evidence of record reflects that at the April 2008 VA fee-basis examination, the Veteran had -10 degrees of extension of the left knee.  Extension limited to 10 degrees warrants a 10 percent evaluation.  A higher evaluation for the left knee is therefore not warranted under Diagnostic Code 5261.  Specifically, there is no evidence of additional limitation of extension on repetitive motion due to pain, weakness, fatigue, or lack of endurance.  Similarly, the evidence does not support a higher or separate rating under Diagnostic Code 5260.  Flexion to 103 degrees does not warrant a higher rating under Diagnostic Code 5260.  Notably, flexion to 103 degrees includes the 12 degrees of additional loss of functionality with repetitive use found at the April 2008 VA examination.  (Without the additional loss of functionality on repetitive use, flexion was to 115 degrees at the April 2008 VA examination).  38 C.F.R. §§ 4.40, 4.45; De Luca v. Brown, 8 Vet. App. 202 (1995).

Thus, the Veteran is entitled to the currently assigned 10 percent rating under Diagnostic Code 5261 for limitation of extension to 10 percent.  He is not, however entitled to even a compensable rating for the left knee arthritis under Diagnostic Code 5260, because flexion was not limited to 45 degrees or less.  Given that he meets the criteria for a 10 percent rating under Diagnostic Code 5261, General Counsel Precedent Opinion VAOPGCPREC 9-04 is applicable.  VAOPGCPREC 9-04 (September 17, 2004).  As noted above, VAOPGCPREC 9-2004 held that separate ratings could be assigned when the criteria for a compensable rating under Diagnostic Codes 5260 and 5261 were met.  However, in the present case, there is no basis for a separate compensable rating under Diagnostic Code 5260.

Next the Board considers whether the Veteran is entitled to a higher rating under the code for traumatic arthritis.  Under Diagnostic Code 5010, a 20 percent evaluation is not warranted unless X- ray evidence shows involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  The left knee is considered a major joint.  The Veteran is only service-connected for arthritis in one major joint, the left knee.  Thus, he is not entitled to a rating greater than the current 10 percent rating under this code.

In considering the applicability of other diagnostic codes, the Board finds that 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this case, as the medical evidence does not show that the Veteran has any of those conditions.

	II.  Instability of the Left Knee

The Veteran's left knee instability is rated as 10 percent disabling under Diagnostic Code 5257.  A 10 percent rating under this code represents slight instability.  After review of the medical evidence, the Board finds that a higher rating is not warranted because the left knee instability is no more than slight.  Specifically, the April 2008 VA fee-basis examination report notes that the medial and lateral meniscus ligaments test of the left knee was normal, as was the stability test for the anterior and posterior cruciate ligaments of the left knee.  Only the medial and lateral collateral ligaments were abnormal in terms of stability, and the VA examiner opined that the stability test revealed only slight instability.  Because there is no evidence showing more than slight instability, and there is credible, competent medical evidence showing precisely that the left knee instability is only slight, a rating in excess of 10 percent is not warranted for left knee instability.  
	
      III.  Other Considerations

In reaching the decisions above the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the increased rating claims for the Veteran's left knee disabilities, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether, under Hart, a higher rating for the knee disabilities at issue might be warranted for any period of time during the pendency of this appeal.  In this regard, there is no evidence that the Veteran's left knee arthritis with limitation of motion or his left knee instability have been persistently more severe than the extent of the disabilities contemplated under the assigned ratings at any time during the appeal period.  

The Board has also considered whether the Veteran's left knee disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology for each disability.  Moreover, the rating criteria for the disabilities provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture for each disability at issue is contemplated by the Rating Schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 


ORDER

A rating in excess of 10 percent for left knee instability is denied.

A rating in excess of 10 percent for left knee arthritis with limitation of motion is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


